Citation Nr: 9929245	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
December 1953.  This appeal arises from a December 1994 
rating decision of the Philadelphia, Pennsylvania, regional 
office and insurance center (ROIC) which determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a heart condition.

The Board of Veterans' Appeals (Board) notes that the veteran 
originally indicated that he wished to a appear for a 
personal hearing before a member of the Board.  However, in a 
statement received in January 1998, the veteran withdrew said 
request.

This matter was Remanded by the Board in March 1998 for the 
purpose of affording due process to the veteran, and it has 
been returned to the Board for appellate review.

FINDINGS OF FACT

1.  In January 1970, the ROIC determined that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for a heart condition.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for a heart condition is not so significant that it must be 
considered in order to fairly decide this claim.




CONCLUSIONS OF LAW

1.  The January 1970 rating decision that determined that the 
veteran had failed to submit new and material evidence to 
reopen a claim for service connection for a heart condition 
is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 
20.302 (1998).

2.  Evidence received since the January 1970 ROIC decision is 
not new and material, and, thus, the claim for service 
connection for a heart condition is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated there were no 
significant abnormalities of the heart.  His chest x-ray and 
vascular system were also reported as being normal.  However, 
at his discharge examination, a systolic murmur, mitral valve 
radiating to the left anterior axillary line, was discovered.  
There was some cardiac enlargement downward to the left.  
There was good compensation.  His chest x-ray was negative.  
An electrocardiogram was within normal limits.  He was found 
to be qualified for discharge.

In April 1963, the veteran filed a claim for service 
connection for a heart condition.  He indicated that he 
experienced pain in his chest area.  He reported having an 
electrocardiogram administered at the Coatesville VA Medical 
Center (VAMC) in 1956.  He said he had been an employee of 
the Coatesville VAMC at that time.

Responding to the ROIC's request for outpatient treatment 
records from 1956, the Coatesville VAMC reported in May 1963 
that the veteran's records would have been forwarded to the 
Federal Records Center in St. Louis, Missouri.  The ROIC 
subsequently filed a request to Federal Records Center for 
those records.

The veteran was afforded a VA general medical examination in 
May 1963.  He maintained that he had been suffering from 
precordial pain since his discharge from service.  He said 
the onset of the pain was usually caused by walking.  He 
complained of slight dyspnea of effort.  The examiner 
observed that the veteran had a history of a grade II mitral 
systolic murmur at discharge that transmitted to axilla and 
cardiac enlargement.  On examination, the heart was not 
enlarged.  There was a regular rhythm.  There was a systolic 
murmur of all valve areas.  The loudest was the left border.  
An apical systolic murmur transmitted to the axilla.  Blood 
pressure was 134/70.  A chest x-ray was normal.  An 
electrocardiogram revealed a right ventricular conduction 
defect.  The diagnosis was rheumatic heart disease, mitral 
insufficiency.

Seeking to determine whether there was inservice evidence 
that the veteran had rheumatic heart disease with possible 
mitral stenosis, the ROIC obtained the veteran's enlistment 
and discharge chest x-rays and had them reviewed by a VA 
examiner.  In a report dated in August 1963, the examiner 
determined the veteran's heart and lungs were essentially 
normal.  He said there was no evidence of pulmonary 
tuberculosis or any other pulmonary or cardiac disease.  He 
stated there was no change in the interval between 1950 and 
1953.

By a rating action dated in September 1963, service 
connection for a heart condition was denied.  The ROIC found 
there was no evidence that the veteran had been diagnosed as 
having any type of organic heart disease during service or 
within the one-year presumptive period following his 
discharge.  Moreover, the systolic murmur, noted on discharge 
examination, was held to be unrelated to his post-service 
diagnosis of rheumatic heart disease.  The veteran was 
notified of the denial and provided his appellate rights.

In November 1969, the veteran reported being hospitalized for 
his cardiac condition at the Wilmington VAMC.  He made 
reference to his inservice diagnosis of a heart murmur, post-
service evaluation for chest pain, and his prior claim for 
service connection.  He asked that action be taken.

A November 1969 discharge summary from the Wilmington VAMC 
was associated with the claims folder.  The veteran was 
admitted for the evaluation of his heart murmur.  He gave a 
history of chest pain for several years and being 
hospitalized in 1963 for the same.  He described the chest 
pain as appearing mostly at rest when he was lying down.  It 
was noted that no diagnosis could be established to explain 
his chest pains.  His blood pressure was 130/80.  With the 
exception of a heart murmur, the veteran's physical 
examination was essentially within normal limits.  A chest x-
ray and an electrocardiogram were also normal.  An evaluation 
by the cardiovascular clinic revealed that the murmur was 
probably a functional murmur or mid-systolic murmur or click.  
No further studies were recommended.  The diagnosis was 
psychophysiologic cardiovascular system reaction.  The 
veteran was advised that he "did not have any organic heart 
disease at the present time." 

In January 1970, the ROIC reported that it had considered the 
discharge summary from the Wilmington VAMC.  The ROIC 
determined that this evidence did not warrant any change in 
the previous determination.  The veteran was notified of the 
decision at his address of record and apprised of his right 
to appeal.

The veteran filed a request to reopen his claim for service 
connection for a heart condition in March 1977.  He stated 
that he was receiving treatment through the Wilmington VAMC.  
Thereafter, the veteran submitted appointment cards from the 
Wilmington VAMC that indicated he had received outpatient 
treatment from November 1976 to February 1977.

In October 1980, the veteran filed another request to reopen 
his claim for service connection for a heart condition.  He 
gave a history of post-service treatment through the 
Coatesville VAMC and the Wilmington VAMC.

Medical records from the Wilmington VAMC dated from November 
1976 to December 1980 show that the veteran received 
evaluations and treatment for, but not limited to, complaints 
of chest pain.  A December 1976 consultation report from the 
cardiology clinic indicated that the veteran's history of 
chest pain was atypical for angina pectoris, and that there 
was no strong indication for doing a coronary arteriography.  
The diagnosis was atypical chest pain of an unknown etiology.  
Subsequent treatment notes contained similar findings, and 
that nitroglycerin was prescribed.  A March 1977 note 
indicated that testing had been negative for a mitral valve 
prolapse.

In January 1981, the ROIC denied the veteran's request to 
reopen the claim of service connection for a heart condition.  
The ROIC stated that the outpatient treatment records from 
the Wilmington VAMC merely showed treatment for heart 
problems since 1976.  The veteran was advised that, to 
provide the best possible chance to reopen his claim, he 
should submit medical evidence that showed his claimed heart 
disorder was incurred in or aggravated by his military 
service.  However, there is no indication that he was 
apprised of his appellate rights.

The Coatesville VAMC indicated in February 1981 that it held 
no records of any treatment of the veteran.

In May 1981, the veteran reported that he had been evaluated 
for complaints of chest pain through the Coatesville VAMC 
between 1954 and 1956, and that those records would help to 
establish his claim.  He said he was also referred to the 
Coatesville Hospital for an electrocardiogram in 1956 by his 
employer.  In response thereto, the ROIC informed the veteran 
that it had previously requested his post-service treatment 
records from the Coatesville VAMC, and that the medical 
center had responded that it did not have any records 
pertaining to his alleged treatment.  The veteran was invited 
to complete a release to obtain his medical records from his 
previous employer.  He was given one year to respond.

In November 1994, the veteran filed a request to reopen his 
claim of service connection for a heart condition.  He 
submitted copies of his enlistment and discharge examination 
reports.  He referenced post-service treatment beginning in 
1965.

By a rating action dated in December 1994, the request to 
reopen the claim of service connection for a heart condition 
was denied.  The ROIC concluded that the veteran had failed 
to submit new and material evidence.  

Medical records from R.L. Andersen, M.D. and D.C. Good, M.D., 
dated from April 1986 to May 1993 reflect that the veteran 
received treatment and eventually surgeries for neck and low 
back pain.  In contemplation of cervical laminectomy surgery, 
the veteran's history of an "irregular heart rhythm" was 
evaluated.  In a report dated in April 1991, Dr. Andersen 
indicated that his initial examination of the veteran in 
January 1991 revealed an elevated cholesterol and an 
electrocardiogram showing nonspecific ST-T abnormalities with 
Q wave in Lead V1 and a micro Q wave in Lead V2.  He stated 
the veteran had several positive risk factors to include a 
history of chest discomfort of an unknown etiology.  He 
reported that a cardiac catheterization was performed after a 
stress test showed significant ST depressions at peak 
exercise.  Dr. Andersen stated the catheterization was 
carried out and showed no critical coronary disease.  The 
etiology of the veteran's heart disorder was not discussed.

A March 1995 coronary risk profile from St. Joseph Hospital 
was associated with the claims folder.  The veteran's 
coronary risk status was assessed as high.

In August 1995, the ROIC determined that the veteran had 
failed to submit new and material evidence to reopen his 
claim of service connection for a heart condition.  The ROIC 
found the evidence submitted in connection with the current 
claim was not new and material because it did not establish 
that the veteran's heart condition was incurred in or 
aggravated by his military service.

The veteran was afforded a personal hearing before the RO in 
November 1995.  The transcript from that hearing is 
incomplete because page two (2) of that transcript was not 
associated with the claims folder.  However, in the available 
portion of the transcript, the veteran indicated that he 
sought treatment for chest pain immediately 


after his discharge from service.  He said he was seen by his 
family physician, Dr. Stokes.  He also reported receiving 
treatment through the Coatesville VAMC in 1954.  Following an 
evaluation, he testified that he was told that he was 
"okay."  He argued that the symptoms he suffered from 
shortly after his discharge were the same symptoms that he 
currently experienced.  

Treatment notes from Dr. Stokes dated from July 1962 to July 
1963 were associated with the claims folder.  Significantly, 
a July 1963 note showed that the veteran was seen for 
complaints of chest pain.  He was noted to have a history of 
dyspnea, easy fatigue, indigestion, precordial pain, and an 
atypical murmur.  His blood pressure was 122/76.  He had a 
regular rhythm.  He endorsed subcostal tenderness on the 
left.  Dr. Stokes noted that the veteran had been evaluated 
at the VA hospital, and that no cardiac disease had been 
found.

In March 1996, the hearing officer held that the veteran's 
claim for service connection for a heart condition would not 
be reopened.  The hearing officer found the evidence 
submitted in connection with the claim did not constitute new 
and material evidence.  A supplemental statement of the case 
was mailed to the veteran that same month.

The matter was Remanded by the Board in March 1998 for the 
purpose of affording the veteran due process of law.  The 
Board observed that there was a page missing from the 
transcript of the veteran's November 1995 personal hearing.  
In this regard, the Board determined that the evidence 
contained on that page was pertinent to the veteran's claim 
and needed to be obtained prior to appellate consideration.  
If the missing page could not be recovered, the ROIC was 
asked to provide the veteran another opportunity to appear 
for a personal hearing.

As neither the RO nor the veteran's representative had a copy 
of the November 1995 hearing transcript, the RO sent a letter 
to the veteran in April 1998 asking him 


if he had a copy of the transcript.  That same month, the 
veteran responded that he did not have a copy of the November 
1995 hearing transcript.  He reported receiving regular 
treatment for his heart condition through the Coatesville 
VAMC.  He asked to be scheduled for another personal hearing 
before the RO.

Medical records from the Coatesville VAMC dated from 
September 1995 to February 1998 show that the veteran 
received evaluations and treatment for, but not limited to, 
atypical chest pain, angina, and hypertension.  The etiology 
of those conditions was not discussed.

The veteran was afforded a personal hearing before the RO in 
November 1998.  He maintained that he had been suffering from 
chest pain since his discharge from service.  He said the 
condition had been getting progressively worse over time.  He 
reported using nitroglycerin to control his chest pain, and 
that his cardiac risk profile was assessed as high.  The 
veteran further testified that he sought treatment for chest 
pain immediately after his discharge from service.  He said 
he was initially seen by Dr. Stokes in 1954, and that Dr. 
Stokes eventually referred him to the Elsmere (Coatesville) 
VAMC in 1963.  He opined that the systolic murmur identified 
in service was the precursor to the chest pain condition he 
experienced post-service.  

In April 1999, the hearing officer denied the reopening of 
the claim of service connection for a heart condition.  The 
hearing officer found the evidence submitted in connection 
with the claim was not new and material.  A supplemental 
statement of the case was mailed to the veteran that same 
month.

II.  Analysis

The veteran's claim for service connection for a heart 
condition was last finally denied in January 1970, and he was 
notified of this denial at his address of record.  The 
notification was not returned as undeliverable.  A 
determination on a claim by 


the agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in Department regulations.  38 U.S.C.A. § 7105(c) 
(West 1991).  The veteran having failed to take any action 
with respect to the January 1970 denial of his claim, the 
decision became final a year after mailing of notification to 
him of the decision.  38 C.F.R. §§  3.104, 20.302. (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  



The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Where a 
veteran served 90 days or more during a period of war, and 
cardiovascular disease to include hypertension becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In this case, as referenced above, the RO's January 1970 
denial was based on the fact that the veteran had presented 
no evidence that established that any current heart condition 
was incurred in or aggravated by his military service.  The 
medical records and reports obtained since the January 1970 
decision are not material for the purposes of 38 U.S.C.A. § 
5108.  The additional evidence does not provide credible 
medical findings that the veteran's current atypical chest 
pain and angina are etiologically related to his military 
service and/or inservice diagnosis of a systolic murmur.  The 
evidence also fails to document the veteran's complaints of 
chest pain prior to 1963.

The statements and testimony from the veteran regarding his 
opinion that there is an etiological relationship between the 
systolic murmur discovered at his discharge examination and 
his current heart condition cannot be considered of any 
probative value.  Though an individual may be able to provide 
an accurate statement regarding firsthand knowledge of events 
or observations, a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Spalding v. 


Brown, 10 Vet. App. 6 (1997).  Further, the Board finds that 
the statements made by the veteran were essentially a 
repetition of contentions made when his claim was earlier 
denied, and that they are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a heart condition, the 
claim is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

